                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW MEXICO


WILD WATERSHED, et al.,

         Plaintiffs,


v.                                                   No. 18 CV 486 JAP/SCY


SANFORD HURLOCKER, District
Ranger, Santa Fe National Forest, et al.,

         Defendants.


                           MEMORANDUM OPINION AND ORDER

         Plaintiffs Wild Watershed, Multiple Chemical Sensitivities Task Force, Dr. Ann

McCampbell, and Jan Boyer (collectively, Plaintiffs) have challenged the decisions of the United

States Forest Service (USFS) approving two projects in the Santa Fe National Forest (SFNF), the

Hyde Park Wildland Urban Interface Project (Hyde Park Project) and the Pacheco Canyon Forest

Resiliency Project (Pacheco Canyon Project).1 Plaintiffs request judicial review under the

Administrative Procedures Act (APA), 5 U.S.C. §§ 701 et seq., bringing their claims against

federal Defendants Sanford Hurlocker, a District Ranger for the SFNF; James Melonas, the

Supervisor of the SFNF; Cal Joyner, the Regional Forester for the USFS Southwest Region; and

Victoria Christiansen, the Chief of the USFS (collectively, Defendants). Defendants are sued

solely in their official capacities.

         On October 5, 2018, Defendants provided the Court with the final administrative records

for the Hyde Park Project and the Pacheco Canyon Project.2 Plaintiffs’ challenge to the agency


1
    See FIRST AMENDED COMPLAINT (Doc. 6) (Complaint).
2
    See FEDERAL DEFENDANTS’ NOTICE OF LODGING FINAL ADMINISTRATIVE RECORDS (Doc. 25).
actions is now fully briefed,3 and the Court has reviewed the briefing, the administrative

records,4 and the relevant law. Concluding that Defendants did not act arbitrarily, capriciously,

or contrary to law, the Court will enter judgment for Defendants affirming the administrative

decisions and will dismiss Plaintiffs’ claims.

        I.       BACKGROUND

        The Hyde Park Project and the Pacheco Canyon Project are both forest health projects in

which the USFS proposes to use thinning and prescribed burning to reduce the risks posed by

disease, insect infestation, and catastrophic wildfire in the project areas. HP003526-003528;

PC001238-001240. These projects are part of a larger strategy to restore fire resiliency to forest

lands by reintroducing fire as a forest management tool, rather than endeavoring to suppress all

forest fires. HP00164; HP003526; PC000099; PC001238. Due to decades of fire suppression

policies, the project areas are now overgrown with densely packed small diameter trees, many of

which are stunted and diseased because they have grown in shade. HP003526-003527;

PC000992; PC001238. These trees are more vulnerable to insect infestations and disease

outbreaks. HP003437; HP003527; PC001238-001239. They also contribute to an increased risk

for high-intensity fire because they provide fuel ladders that carry ground fire up into the tree

canopy, where it may become a more severe crown fire. HP003437; HP003527; PC001238-

001239. By reducing the tree density through thinning and prescribed low-intensity burning, the

USFS hopes to increase the health of the remaining trees, encouraging them to grow larger and

become more resilient. HP003439-003443; HP003527-003528; PC001201-001204; PC001239-


3
  See PLAINTIFFS’ OLENHOUSE BRIEF (Doc. No. 29); FEDERAL DEFENDANTS’ RESPONSE BRIEF ON
THE MERITS (Doc. 35); PLAINTIFFS’ REPLY BRIEF (Doc. 41).
4
  In the Olenhouse Brief, Plaintiffs relied on materials outside the administrative records and asked the Court to
consider this extra-record evidence. However, the Court determined that consideration of the extra-record evidence
was not appropriate. See Memorandum Opinion and Order addressing FEDERAL DEFENDANTS’ MOTION AND
MEMORANDUM TO STRIKE PLAINTIFFS’ EXTRA-RECORD MATERIALS (Doc. 36) (Motion to Strike),
filed contemporaneously with this decision.

                                                            2
001240. The projects are also expected to improve habitat diversity and sustainability by

providing space for the reintroduction of more fire-tolerant species that have been suppressed by

the unnatural overgrowth. HP003439-003443; HP003527-003528; PC001201-001204;

PC001239-001240.

       The Hyde Park Project and the Pacheco Canyon Project are located within SFNF lands

that were designated by the Secretary of Agriculture on May 20, 2014 as insect and disease

treatment areas under 16 U.S.C. § 6591a(b), part of the 2014 Farm Bill amendment to the

Healthy Forests Restoration Act (HFRA), 16 U.S.C. §§ 6501-6591b. Once a treatment area has

been designated under § 6591a(b), the USFS is authorized to “carry out priority projects on

Federal lands in the areas designated under subsection (b)-- (A) to reduce the risk or extent of, or

increase the resilience to, insect or disease infestation; or (B) to reduce hazardous fuels.”

§ 6591a(d). Relying on this statutory authority, the USFS approved the Hyde Park Project on

March 21, 2018, and the Pacheco Canyon Project on June 1, 2018. HP003528-003531;

PC001240-001243.

       The decisions to approve the projects were made after scoping processes involving notice

and public comment. HP003529-003530; PC001242. However, the USFS did not prepare an

Environmental Assessment (EA) or Environmental Impact Statement (EIS) for either project.

HP003528; PC001240. Instead, the USFS concluded that documentation in an EA or EIS was

not required because the actions were categorically excluded from the requirements of the

National Environmental Policy Act (NEPA), 42 U.S.C. §§ 4321-4370h, under 16 U.S.C.

§ 6591b. Plaintiffs assert that the decisions to designate the treatment areas and approve the

projects were arbitrary, capricious, and contrary to law because the USFS failed to consider the

foreseeable cumulative direct and indirect impacts of the actions and failed to consider all of the



                                                      3
relevant factors and follow all of the required procedures when making the decisions.

Additionally, Plaintiffs contend that the projects do not meet the statutory requirements of the

HFRA. They ask the Court to set aside the USFS decisions and enjoin implementation of the

projects until the USFS prepares a programmatic EIS under NEPA.

         II.      STANDARD OF REVIEW

         Plaintiffs claim that in designating treatment areas and approving the Hyde Park Project

and the Pacheco Canyon Project, the USFS violated NEPA and the HFRA, as amended by the

2014 Farm Bill.5 The Court has jurisdiction over this suit under 28 U.S.C. § 1331 because it

arises under the federal laws of the United States. Venue is proper in this district under 28 U.S.C.

§ 1391(e) because the claims involve a dispute over management of the SFNF, which is situated

in this district. Plaintiffs and one or more of Defendants reside in the district, and the contested

decision-making process took place in this district. Additionally, Plaintiffs’ uncontested

statements of aesthetic, recreational, and procedural injuries, allegedly caused by the USFS

decisions and redressable through this lawsuit, have adequately established Plaintiffs’ standing to

bring their claims. See Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S.

167, 180 (2000) (“[T]o satisfy Article III's standing requirements, a plaintiff must show (1) it has

suffered an ‘injury in fact’ that is (a) concrete and particularized and (b) actual or imminent, not

conjectural or hypothetical; (2) the injury is fairly traceable to the challenged action of the

defendant; and (3) it is likely, as opposed to merely speculative, that the injury will be redressed

by a favorable decision.”).




5
 Plaintiffs’ Complaint also asserts violations of the National Forest Management Act and the Wilderness Act, but
Plaintiffs failed to brief these claims. “Arguments inadequately briefed in the opening brief are waived.” Robbins v.
U.S. Bureau of Land Mgmt., 438 F.3d 1074, 1087 (10th Cir. 2006) (internal quotation marks omitted); see also Fed.
R. App. P. 28(a).

                                                              4
       However, as a challenge to final agency action, Plaintiffs’ claims are reviewable only

under the APA. See Wyoming v. U.S. Dep’t of Agric., 661 F.3d 1209, 1226 (10th Cir. 2011) (no

private right of action under NEPA); Native Ecosystems Council v. Erickson, 330 F.Supp.3d

1218, 1228 (D. Mont. 2018) (no private right of action under NEPA or the HFRA). “Under the

APA, [the Court] cannot set aside an agency decision unless it fails to meet statutory, procedural

or constitutional requirements, or unless it is arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law.” Sac & Fox Nation v. Norton, 240 F.3d 1250, 1260 (10th

Cir. 2001) (citing 5 U.S.C. § 706(2)(A)-(D)). A decision is “arbitrary and capricious if the

agency has relied on factors which Congress has not intended it to consider, entirely failed to

consider an important aspect of the problem, offered an explanation for its decision that runs

counter to the evidence before the agency, or is so implausible that it could not be ascribed to a

difference in view or the product of agency expertise.” Motor Vehicle Mfrs. Ass’n v. State Farm

Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983).

       “The scope of review under the ‘arbitrary and capricious’ standard is narrow and a court

is not to substitute its judgment for that of the agency.” Id. “[T]he agency must examine the

relevant data and articulate a satisfactory explanation for its action including a ‘rational

connection between the facts found and the choice made.’” Id. (quoting Burlington Truck Lines

v. United States, 371 U.S. 156, 168 (1962)). However, the Court will “‘accord agency action a

presumption of validity,’ and ‘the burden is on the petitioner to demonstrate that the action is

arbitrary and capricious.’” Wyoming, 661 F.3d at 1227 (quoting Copar Pumice Co. v. Tidwell,

603 F.3d 780, 793 (10th Cir. 2010)). “The deference [the Court will] give agency action is

especially strong where the challenged decisions involve technical or scientific matters within




                                                      5
the agency’s area of expertise.” San Juan Citizens Alliance v. Stiles, 654 F.3d 1038, 1045 (10th

Cir. 2011) (internal quotation marks omitted).

        III.   DISCUSSION

        Plaintiffs challenge both the 2014 designation of SFNF land under § 6591a(b) and the

subsequent approvals of the Hyde Park Project and the Pacheco Canyon Project under

§ 6591a(d) and § 6591b(a)-(b). Plaintiffs assert that both the designation and the project

approvals were in violation of NEPA, and that the projects also violate the old-growth standards

and scientific requirements of the HFRA.

        A.     Designation of Treatment Areas

        As an initial matter, Plaintiffs argue that the May 20, 2014 designation of SFNF lands

under § 6591a(b) of the HFRA was a discretionary act that required NEPA analysis as to its

foreseeable cumulative impacts, even before the USFS consideration of the specific projects in

Hyde Park and Pacheco Canyon. Olenhouse Br. at 7-8. Plaintiffs contend that the designation

would obviously lead to treatments that would affect the environment, and therefore that it

qualifies as a “major federal action” that requires the USFS to perform a programmatic impact

analysis under NEPA. Id. Plaintiffs maintain that the failure of the USFS to conduct NEPA

analysis before making the designation is “a violation of law that taints the whole program.” Id.

at 8.

        NEPA requires an EIS for “major Federal actions significantly affecting the quality of the

human environment.” 42 U.S.C. § 4332(C). An EIS must “provide full and fair discussion of

significant environmental impacts and . . . inform decisionmakers and the public of the

reasonable alternatives which would avoid or minimize adverse impacts or enhance the quality

of the human environment.” 40 C.F.R. § 1502.1. The EIS is to “focus on significant



                                                     6
environmental issues and alternatives[,]” “be supported by evidence that the agency has made the

necessary environmental analyses[,]” and “be used by Federal officials in conjunction with other

relevant material to plan actions and make decisions.” Id.

       “Under NEPA, an EIS must analyze not only the direct impacts of a proposed action, but

also the indirect and cumulative impacts of past, present, and reasonably foreseeable future

actions[.]” Wyoming, 661 F.3d at 1251 (internal quotation marks omitted). “The types of impacts

that must be considered include ‘ecological (such as the effects on natural resources and on the

components, structures, and functioning of affected ecosystems), aesthetic, historic, cultural,

economic, social, or health [effects].’” Id. (quoting 40 C.F.R. § 1508.8). However, NEPA does

not require the USFS to “speculate about the possible effects of future actions that may or may

not ensue.” Id. at 1253 (internal quotation marks omitted).

       Defendants argue that the designation of SFNF lands under § 6591a(b) was not a “major

Federal action[] significantly affecting the quality of the human environment,” 42 U.S.C. §

4332(C), because it was essentially a mapping exercise that categorized forest health to facilitate

further evaluation of certain areas. Resp. at 11. The designation did not authorize any projects,

did not commit any resources, and did not have any concrete impacts on the environment that

could have been meaningfully evaluated at that time. Id. at 15. Consequently, Defendants

contend that the designation did not trigger any requirement for USFS to prepare an EIS or an

EA under NEPA.

       It appears that neither the Tenth Circuit Court of Appeals nor any other circuit court has

considered this specific issue, but the district courts that have addressed the application of NEPA

to a designation under § 6591a(b) have all concluded that no environmental analysis is required

prior to the designation. In Center for Biological Diversity v. Ilano, 261 F.Supp.3d 1063, 1066



                                                     7
(E.D. Cal. 2017), the plaintiffs challenged the USFS decision to designate 5.3 million acres of

national forest land in California as landscape-scale treatment areas under § 6591a(b) without

first conducting NEPA analysis. The United States District Court for the Eastern District of

California found that the designation had “only potential or contingent effects on the

environment” such that it “says nothing about the projects that will be conducted within those

areas.” Ilano, 261 F.Supp.3d at 1066-67. The designation did not “establish any goals, standards,

or guidelines for the area[,]” and did not mandate that any treatment would occur. Id. Instead, it

“merely ma[de] any disease mitigation projects within the area potentially eligible for

completion without a NEPA analysis and, even then, only if the requirements for a categorical

exclusion are met.” Id. at 1067. Consequently, “the area designation did not create activities

which impact the physical environment[, and] . . . any potential effects of the area designation

cannot be meaningfully evaluated.” Id. (internal quotation marks omitted).

       Additionally, the District Court for the Eastern District of California found that inferring

a requirement for NEPA review of an area designation would frustrate the purpose of the 2014

Farm Bill amendment to the HFRA, which was designed to create an expedited process for insect

and disease treatment. Id. In its original form, the HFRA directed the USFS to implement

hazardous fuel reduction projects “[a]s soon as practicable” on land threatened by disease or

insects, but it also required the USFS to comply with NEPA by creating an EIS or EA for each

project. §§ 6512(a), 6514(a)-(b); see also WildWest Institute v. Bull, 547 F.3d 1162, 1165-66 (9th

Cir. 2008). In 2014 the HFRA was amended to exempt projects within designated areas from this

lengthy NEPA review if they met certain requirements, because the previous system had not

been responsive enough to the speed and impact of insect infestations. Ilano, 261 F.Supp.3d at

1065. The Ilano Court considered it “implausible that Congress would involuntarily create a



                                                     8
glaring loophole that would undermine the efficacy of the expedited process it adopted.” Id. at

1067 (internal quotation marks omitted). In light of congressional intent and the impracticability

of meaningful review at the designation stage, the District Court for the Eastern District of

California concluded that the designation under § 6591a(b) without prior NEPA analysis was not

contrary to law. Id. at 1068.

       In Native Ecosystems Council v. Erickson, 330 F.Supp.3d 1218, 1235 (D. Mont. 2018),

the United States District Court for the District of Montana similarly concluded that a

designation of land under § 6591a(b) did not trigger NEPA review because it was not a final

agency action involving a commitment of resources and it did not authorize any specific projects.

At the time of the designation, any potential projects were hypothetical, speculative, and not

capable of being meaningfully reviewed. Id. Further, the individual projects would be required to

meet statutory conditions and would be subject to NEPA challenges once their details had been

determined. Id. The Court found that an EIS would serve no purpose since the designation had

only potential effects on the environment, and consequently it concluded that NEPA did not

apply. Id. It later reiterated this decision in Native Ecosystems Council v. Marten, CV 17-153-M-

DWM, 2018 WL 6046472, *4 (D. Mont. Nov. 19, 2018), relying on Erikson to deny the

plaintiffs’ NEPA challenge to a § 6591a(b) designation.

       Plaintiffs’ reliance on Sierra Club v. Bosworth, 510 F.3d 1016, 1027-28 (9th Cir. 2007),

is misplaced. Bosworth discussed the importance of cumulative impact analysis before an agency

promulgates a new categorical exclusion from the EA and EIS requirements of NEPA. A

categorical exclusion is defined as a category of actions having no significant individual or

cumulative effect on the environment. 40 C.F.R. § 1508.4. Bosworth held that an analysis of

cumulative impacts was required before making such a finding. 510 F.3d at 1030. However,



                                                     9
Bosworth does not address a designation under § 6591a(b), so is irrelevant to the issues raised by

Plaintiffs here.

        The Court agrees with the District Courts in Montana and the Eastern District of

California that the designation of SFNF lands under § 6591a(b) was not subject to NEPA

requirements. The designation itself does not significantly affect the quality of the human

environment because it does not have any concrete physical effects at all. Although a designation

may make it more likely that a treatment project will be carried out and could potentially be

excluded from NEPA review, there is no way to evaluate the impacts of such hypothetical

projects at the designation stage. The designations apply to landscape-scale areas, which are

much larger than the area of any potential treatment project that could be excluded from NEPA

review. See Idaho Sporting Congress, Inc. v. Rittenhouse, 305 F.3d 957, 973-74 (9th Cir. 2002)

(landscape-scale analysis covers a large area); § 6591b(c)(1) (treatment project area may not

exceed 3000 acres). Additionally, projects excluded from NEPA requirements under § 6591b(a)

must meet other statutory criteria, such as location in a wildland-urban interface or on land with

a certain amount of change to a particular set of historical fire conditions. See

§§ 6591b(c)(2), 6511(4)-(5), (8)-(10). Accordingly, most of the designated land may not ever

undergo treatment, and at the time of designation it cannot be determined which parts will be

treated and what the effects of that treatment may be. The Court therefore concludes that the

designation under § 6591a(b) did not trigger NEPA requirements for environmental review, and

it will dismiss Plaintiffs’ claims as to the § 6591a(b) designation.

        B.         Approval of Hyde Park Project and Pacheco Canyon Project

        Plaintiffs maintain that even if the designation did not require NEPA review, the approval

of the specific treatment projects in Hyde Park and Pacheco Canyon did require NEPA review.



                                                     10
They further assert that the USFS failed to comply with all statutory requirements and properly

consider all relevant factors in reaching its decisions.

        1.      Categorical Exclusion from NEPA requirements

        Treatment projects in areas designated under § 6591a(b) that meet certain statutory

criteria “may be . . . considered an action categorically excluded from the requirements of

[NEPA.]” § 6591b(a)(1). A project that falls within a categorical exclusion does not require an

EA or an EIS because the category has already been found to have no significant individual or

cumulative effects on the environment. 40 C.F.R. § 1508.4. However, when a categorical

exclusion is adopted by an agency, each specific action proposed within that category must still

be reviewed “for extraordinary circumstances in which a normally excluded action may have a

significant effect.” Id.

        Plaintiffs argue that as to the Hyde Park Project and the Pacheco Canyon Project, the

USFS was required to conduct extraordinary circumstances review that needed to include (1)

consideration of potential cumulative impacts from treatment across the entire fireshed; and (2)

documentation of the reasons why the USFS considers any potential impacts to be insignificant.

Olenhouse Br. at 11-13. Because § 6591a(b) uses the term “categorical exclusion,” Plaintiffs

contend that it was intended to implicitly include the entire “cluster of ideas” associated with the

regulatory use of that term, so that a statutory categorical exclusion must meet the same

requirements as 40 C.F.R. § 1508.4. Id. at 9-10. Plaintiffs argue that the Hyde Park Project and

the Pacheco Canyon Project are part of a broad strategy to change forest conditions across the

Greater Santa Fe Fireshed, and that they therefore required analysis of cumulative impacts

through a programmatic EIS before authorization. Id. at 13. Additionally, Plaintiffs maintain that

the USFS failed to consider the extraordinary circumstances raised by potential impacts to



                                                      11
Inventoried Roadless Areas (IRAs) within the project areas, including the effects of treatment on

the roadless character of the IRA and its potential for designation as wilderness. Id. at 14-16.

       Defendants respond that unlike a categorical exclusion promulgated by an agency, the

statutory categorical exclusion under § 6591b(a)(1) does not require any extraordinary

circumstances review, including consideration of cumulative impacts or IRAs. Resp. at 18-22.

Instead, § 6591b(a) contains its own statutory limitations to application of the categorical

exclusion. See § 6591b(b)-(f). Defendants argue that a project that meets the statutory criteria is

excluded from the requirements of NEPA without the need for further review.

       The United States District Court for the District of Oregon addressed this issue

thoroughly in Greater Hells Canyon Council v. Stein, No. 2:17-cv-00843-SU, 2018 WL

3966289, *8-9 (D. Or. June 11, 2018), adopted, 2018 WL 3964801 (D. Or. Aug. 17, 2018). The

plaintiffs in Greater Hells Canyon Council had challenged a fuels reduction project approved by

the USFS through a categorical exclusion under the 2014 Farm Bill amendment to the HFRA,

just as Plaintiffs do here. Id. at *6. The Greater Hells Canyon Council plaintiffs argued similarly

that the categorical exclusion was inappropriate because extraordinary circumstances existed that

required an EA or EIS. Id. The District of Oregon Court noted that NEPA regulations required

agencies to analyze extraordinary circumstances before applying a categorical exclusion. Id. at

*7. However, based on plain language and principles of statutory construction, the Oregon Court

concluded that § 6591b(a)(1) did not have the same requirements. Id. at *8-9; see also Native

Ecosystems Council v. Marten, 2018 WL 6046472 at *4-5 (rejecting the plaintiff’s argument that

§ 6591a(b) had implicitly adopted the regulatory “cluster of ideas” that required extraordinary

circumstances review and following Greater Hells Canyon Council to deny the plaintiff’s claim).




                                                     12
       This Court agrees with the District Courts of Oregon and Montana. Unlike the NEPA

regulations that generally govern agency actions, see 40 C.F.R. § 1508.4, the plain language of

§ 6591b does not contain any reference to extraordinary circumstances review. “Courts should

‘ordinarily resist reading words or elements into a statute that do not appear on its face.’”

Greater Hells Canyon Council, 2018 WL 3966289 at *8 (quoting Dean v. United States, 556

U.S. 568, 572 (2009)). Additionally, the regulatory requirement for extraordinary circumstances

review applies, by its terms, only to actions excluded from NEPA review “under this section[.]”

40 C.F.R. § 1508.4. Further, Congress included in § 6591b other specific limitations on the

application of the statutory categorical exclusion, but it chose not to incorporate extraordinary

circumstances review. See § 6591b(b)-(f). “[T]he enumeration of certain things in a statute

suggests that the legislature had no intent of including things not listed or embraced.” Navajo

Nation v. Dalley, 896 F.3d 1196, 1213 (10th Cir. 2018) (internal quotation marks omitted).

Finally, Congress did require extraordinary circumstances review for categorical exclusions

established by other sections of the HFRA. See § 6554(d) (categorically excluding certain

silvicultural assessment and research treatments from documentation in an EIS or EA provided

that they are first “subject to the extraordinary circumstances procedures established by [40

C.F.R.] 1508.4.”); § 6591d(a), (c) (establishing a categorical exclusion for hazardous fuels

reduction projects but requiring application of the extraordinary circumstances procedures in 36

C.F.R. 220.6.”). “‘[W]here Congress includes particular language in one section of a statute but

omits it in another section of the same Act, it is generally presumed that Congress acts

intentionally and purposely in the disparate inclusion or exclusion.’” Greater Hells Canyon

Council, 2018 WL 3966289 at *8 (quoting Russello v. United States, 464 U.S. 16, 23 (1983)).

Consequently, the Court concludes that the USFS was not required to analyze extraordinary



                                                     13
circumstances prior to application of the statutory categorical exclusion to the Hyde Park Project

and the Pacheco Canyon Project. The Court will therefore dismiss Plaintiffs’ claims as to

extraordinary circumstances review, including review of cumulative impacts and of impacts to

IRAs.

        2.     Categorical Exclusion Requirements under the HFRA

        Although § 6591b(b)(1) does not require extraordinary circumstances review, to qualify

as a categorical exclusion under the HFRA, treatment projects must “maximize[] the retention of

old-growth and large trees, as appropriate for the forest type, to the extent that the trees promote

stands that are resilient to insects and disease;” and must be based upon a consideration of “the

best available scientific information to maintain or restore the ecological integrity, including

maintaining or restoring structure, function, composition, and connectivity” of habitats.

§ 6591b(b)(1). Additionally, the action must be consistent with the forest management plan for

the affected area. § 6591b(e). Plaintiffs argue that the Hyde Park Project and the Pacheco

Canyon Project violate the HFRA because the USFS did not adequately demonstrate that the

projects meet the old-growth management standards in either the HFRA or in the SFNF Forest

Plan and did not consider the best available science when evaluating the impacts of treatment on

sensitive species or public health.

               a.      Old Growth Management Requirements

        Under the SFNF Forest Plan, the USFS project planning should include identification of

old growth, with the goal of developing and retaining old growth on at least 20% of the forested

area in a landscape. HP002641-002642; PC00308-00309. However, “[t]hinning is permitted in

stands being managed for old growth when the result will enhance attainment of the old growth

characteristics.” HP002642; PC00309. The HFRA similarly requires that a project categorically



                                                     14
excluded from NEPA requirements must retain old growth and large trees to the extent the trees

are healthy. § 6591b(b)(1)(A).

       Plaintiffs contend that the SFNF Forest Plan requires the USFS to analyze the project

areas for existing old growth, and then to develop and retain that old growth, with no treatments

in a stand once it has achieved old growth characteristics. Plaintiffs assert that the project areas

encompass many trees old enough to be considered old growth, yet the decisions contain no

analysis of existing old growth, do not discuss the impacts of treatment on old growth stands, and

do not strategize for retaining old growth. Olenhouse Br. at 18-21. Defendants respond that the

old growth management standards in the SFNF Forest Plan are simply inapplicable, because the

project areas contain no old growth stands. Resp. at 35. However, the projects will retain existing

large trees and will encourage the development of old growth characteristics, in compliance with

the HFRA. Id. at 38.

       The SFNF Forest Plan defines the minimum criteria for structural attributes used to

determine old growth. PC000310. In the ponderosa pine stands most common in the project

areas, there must be at least 20 trees per acre that are 18 inches or greater in diameter at breast

height and 180 years old. Id. For mixed conifer forest, there must be at least 16 trees per acre that

are a minimum of 150 years old and 20 inches in diameter at breast height. Id. The USFS

concluded that neither the Hyde Park Project nor the Pacheco Canyon Project contain stands that

meet these standards. Plaintiffs focus on age and argue that many of the trees are over 180 years

old, but they do not refute the USFS conclusions that the vegetation in the project areas does not

meet the other SFNF Forest Plan criteria for old growth.

       The administrative record shows that the USFS did analyze the vegetation in the project

areas, and that it followed the Forest Plan procedures that were applicable to its conclusions that



                                                     15
there was no old growth present. See HP002815, PC000482 (describing different categories of

vegetation). Both project areas are dominated by crowded stands of densely packed young trees,

mostly ponderosa pine. HP003437, HP003442; PC001198-001199, PC001206-001207. In the

Hyde Park Project area most of the trees are less than 30 years old, and many have a diameter of

less than one inch. HP003437. Although some of the ponderosa are over 180 years old, the

Douglas fir and White fir are rarely over 90 years old. HP003438. Even among the ponderosa,

only 5-15 trees per acre measure more than 16 inches in diameter at breast height. HP001207.

Small diameter trees are also abundant in the Pacheco Canyon Project area. PC001105.

       Further, neither the Hyde Park Project nor the Pacheco Canyon Project will involve the

cutting of trees that are larger than 16 inches in diameter at breast height unless specific

conditions, such as disease, require the removal of a large tree. HP003439-003443, PC001200-

001201, PC001204. Accordingly, any healthy trees that do meet the SFNF Forest Plan minimum

characteristics for old growth will not be removed during the thinning process. PC001176-1177

(stating that the Pacheco Canyon Project would preserve all existing old growth in the project

area). These large trees are also less likely to be damaged by the prescribed fires. HP003443,

PC001204. Instead, the Hyde Park Project and the Pacheco Canyon Project will encourage the

development of old growth because thinning the crowded stands of young trees will enable the

remaining trees to increase their size and health. HP003440, HP003443-003444, HP003446,

PC001202, PC001204-001205, PC001207. Although Plaintiffs argue that the USFS did not

properly analyze or protect old growth, “[a]s so often is the case in disputes concerning the

potential environmental impacts of a project, [Plaintiffs’] claim boils down to a disagreement

over scientific opinions and conclusions.” Custer Cty. Action Ass’n v. Garvey, 256 F.3d 1024,

1036 (10th Cir. 2001). The Court finds that the USFS reasonably determined that the Hyde Park



                                                     16
Project and the Pacheco Canyon Project will retain large trees and maximize the potential for old

growth formation in the project areas, as required by the SFNF Forest Plan and the HFRA.

HP003528, HP003530; PC001225, PC001241, PC001243.

               b.      Consideration of the Best Available Scientific Information

       In addition to specific requirements as to old growth and large trees, a forest restoration

treatment project categorically excluded from NEPA requirements under the HFRA must

consider the best available scientific information regarding ecological integrity.

§ 6591b(b)(1)(B). Plaintiffs assert that the USFS failed to consider potential adverse impacts to

the Northern goshawk and the Abert’s squirrel and failed to base the assessment of air pollution

impacts from prescribed burning on the best available scientific information. However, Plaintiffs

do not cite any statutory provision they believe the USFS violated by these alleged failures. The

Court “cannot review agency action ‘under APA § 706(2)(A) independent of another statute.’”

Jarita Mesa Livestock Grazing Ass’n v. U.S. Forest Serv., 140 F.Supp.3d 1123, 1202 (D.N.M.

2015) (quoting Or. Nat. Res. Council v. Thomas, 92 F.3d 792, 798 (9th Cir. 1996)). The Court

has already concluded that the USFS project decisions did not have to comply with NEPA, and

therefore that no EA, EIS, or assessment of potential cumulative impacts was required. The

Court will therefore analyze Plaintiffs’ claims under the HFRA, since Plaintiffs appear to argue

that the USFS did not consider the best available science when evaluating the impacts of

proposed treatments on the Northern goshawk, the Abert’s squirrel, or the health of the

surrounding human population.

               i.      Species Concerns

       Plaintiffs maintain that the old growth standards in the SFNF Forest Plan are intended at

least in part to protect goshawk habitat, but to the extent Plaintiffs may be arguing that the



                                                     17
planned thinning projects will reduce canopy coverage in violation of the SFNF Forest Plan, and

consequently in violation of the HFRA, the Court rejects this argument. The SFNF Forest Plan

requires an average of at least 40% canopy cover in mid-aged forest, mature forest, and old

forest. HP002816. However, the project areas are mostly young forest, to which these guidelines

do not apply. HP003442, PC001207. Also, areas that are currently over 40% canopy cover will

not be reduced below 40%, and the USFS determined that the result of treatment would be an

increase in canopy coverage due to the growth of the remaining trees. HP003443-003446;

PC001202, PC001204-001207.

       Plaintiffs argue further that “[t]he goshawk canopy closure requirement of 40% is

considered by wildlife experts to be a bare minimum[,]” and that greater coverage is required by

certain prey species, such as the Abert’s squirrel. Plaintiffs contend that the USFS failed to

evaluate the potential impacts of treatment on the Abert’s squirrel population. Insofar as

Plaintiffs are asserting that the USFS violated the HFRA by failing to consider the best available

scientific information, the Court disagrees. The Court finds that the USFS rationally determined

that the treatments would lead to increased canopy cover, despite the thinning, by allowing the

remaining trees to grow larger and increase their crown size. HP003440, HP003443-003444,

HP003446; PC001202, PC001204-001207. Additionally, the USFS adequately evaluated

management indicator species whose habitat needs allow them to serve as surrogates for the

Abert’s squirrel. HP003357-003365, HP003448-003453; PC001209-001214. Finally, the project

designs put in place conservation measures that will mitigate any potential adverse impacts to the

goshawk or its prey species, and the USFS reasonably concluded that the treatments will result in

improved habitat for the goshawk. HP003429, HP003441-003446, HP003465, HP003467-

003468; PC001205-001207, PC001226, PC001228-001229. Consequently, the Court concludes



                                                     18
that Plaintiffs have not demonstrated that the USFS failed to consider the best available science

regarding the goshawk or the Abert’s squirrel.

                ii.     Public Health

        Plaintiffs assert that smoke emissions from prescribed burning pose significant risks to

public health, and they argue that the USFS failed to consider the best available scientific

information regarding air pollution and the release of toxic substances. As an initial matter, the

Court is unsure whether Plaintiffs are attempting to bring this claim under the HFRA, since their

requested relief is a programmatic EIS and they do not mention § 6591b(b)(1)(B). Also, the

Court doubts that § 6591b(b)(1)(B) would even apply to the public health impacts of smoke

emissions, because it requires consideration of the best available scientific information “to

maintain or restore the ecological integrity,” presumably of the affected forest area. However, the

Court will analyze Plaintiffs’ claim under the HFRA because the requirements of NEPA do not

apply and Plaintiffs have cited no other applicable statute.

        Plaintiffs rely almost exclusively on materials outside the administrative records, which

the Court will not consider.6 Plaintiffs cite to the record only to claim, incorrectly, that the USFS

made no response to the health concerns Plaintiffs raised during the scoping process, other than

to pledge that the projects would comply with air quality standards. See HP003533-003534. To

the contrary, the administrative records demonstrate that the USFS considered scientific evidence

regarding the health effects of smoke emissions from prescribed burning, compared those

impacts with the foreseeable health effects of smoke from a wildland fire, and determined that

the prescribed burning would likely result in fewer or less serious adverse effects. See

HP000344-000579 (NWCG Smoke Management Guide for Prescribed and Wildland Fire 2001


6
 See Memorandum Opinion and Order addressing Defendants’ Motion to Strike (Doc. 36), filed contemporaneously
with this decision.

                                                        19
Edition addressing “basic control strategies for minimizing the adverse effects of smoke on

human health and welfare”); HP002524 (New Mexico Environment Department Air Quality

Bureau comment about air pollutant emissions); HP001325-001326 (Response to public

concerns with air quality impacts of smoke concluding that expected impacts from a wildland

fire were worse than those from a prescribed fire); HP001352 (Anticipated impacts of smoke

from prescribed fire).

       Additionally, the USFS considered mitigation measures to minimize the adverse effects

of smoke, and it committed to employ emissions forecasting technology and precautionary

techniques to reduce potential health hazards. See HP001341-001343 (Public comment and

response addressing smoke impacts and mitigation measures); HP001382 (New Mexico

Environment Department comment regarding air quality and smoke management requirements);

HP003307, PC001077 (Inventoried Roadless Areas (IRA) Briefing Paper discussing smoke

sensitivities and the need to employ mitigation techniques to reduce the impacts of smoke during

prescribed burning); HP003500-003502, PC001129-001131 (Response to Plaintiffs’ public

comment regarding health hazards of smoke stating that prescribed burn emissions will meet all

air quality and pollutant regulation standards and that the USFS will use reliable smoke emission

forecasting technology, will provide the public with advance notice of prescribed burns, and will

mitigate impacts of smoke as much as possible); HP003516-003517, PC001145-001146

(Response to public comment regarding health hazards of smoke stating that prescribed burn

emissions will meet all air quality and pollutant regulation standards and that the USFS will

provide the public with advance notice of prescribed burns and will mitigate impacts of smoke as

much as possible); HP003533-003534, PC001245-001246 (Decision Memos describing

precautions that will be taken during prescribed burning to minimize air pollution). The agency



                                                   20
is entitled to rely on scientific studies and pollution reduction techniques it considers valid. See

Marsh v. Or. Natural Res. Council, 490 U.S. 360, 377 (1989) (courts defer to agency discretion

in areas of technical and scientific expertise). Accordingly, the Court concludes that Plaintiffs

have not demonstrated that the USFS failed to consider the best scientific information available

when analyzing the foreseeable health effects of smoke.

       In conclusion, Plaintiffs have not shown a violation of the statutory requirements for

categorical exclusion under the HFRA, and the NEPA provisions relied on by Plaintiffs are

inapplicable to the USFS decisions that Plaintiffs have challenged. Consequently, Plaintiffs have

not demonstrated that the USFS acted arbitrarily, capriciously, or otherwise contrary to law in

approving the Hyde Park Project and the Pacheco Canyon Project, and the Court will reject

Plaintiffs’ challenges to the administrative decisions. Defendants’ administrative actions will be

affirmed and a final judgment entered by separate order.




                                       SENIOR UNITED STATES DISTRICT JUDGE




                                                     21
